COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        LMMM Houston #41, Ltd., LMMM Houston #41, Ltd., dba
                            La Michoacana Meat Market #41 v. Jesus Santibanez
                            and
                            Jesus Santibanez v. LMMM Houston #41, Ltd., LMMM
                            Houston #41, Ltd., dba La Michoacana Meat Market #41

Appellate case number:      01-16-00724-CV

Trial court case number:    2014-19771

Trial court:                270th District Court of Harris County

      The parties to this appeal have filed an “Agreed, Joint Motion to Adopt Briefing
Schedule and for Leave to Assert Cross Points in Appellee’s Brief.” We deny the motion.
However, we grant the parties an extension of time to file their appellants’ briefs.
        Accordingly, the appellant’s brief of LMMM Houston #41, Ltd., LMMM Houston
#41, Ltd., dba La Michoacana Meat Market #41 (“LMMM”) is due to filed no later than
December 19, 2016. See TEX. R. APP. P. 4.1(a), 9.4(i), 38.6(a), (d). The appellee’s brief
of Jesus Santibanez, if any, will be due within 30 days of the filing of LMMM’s
appellant’s brief. See id. 9.4(i), 38.6(b). Santibanez’s appellant’s brief is due to be filed
no later than December 19, 2016. See id. 4.1(a), 9.4(i), 38.6(a), (d). LMMM’s appellee’s
brief, if any, will be due within 30 days of the filing of Santibanez’s appellant’s brief. See
id. 9.4(i), 38.6(b). The parties may file any reply briefs in accordance with Texas Rules of
Appellate Procedure 9.4(i)(C) and 38.6(c).
       It is so ORDERED.

Judge’s signature: _/s/ Terry Jennings
                    Acting individually

Date: November 22, 2016